Case 2:20-cr-20018-AJT-EAS ECF No.1 filed 01/15/20 PagelD.1 Page 1 of3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Case: 2:20-cr-20018
Assigned To : Tarnow, Arthur J.
UNITED STATES OF AMERICA, Referral Judge: Stafford, Elizabeth A.
Assign. Date « 1/15/2020
Description: INDI USA V.
Plaintiff, RUTHERFORD (kb)

Vs. Violation: 18 U.S.C. § 922(g¢)(1)

D-1 NEAL LASALLE RUTHERFORD,

 

Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

(18 U.S.C. §922(g¢)(1) - FELON IN POSSESSION OF A FIREARM)

D-1 NEAL LASALLE RUTHERFORD

On or about December 18, 2019, in the Eastern District of Michigan, the
defendant, NEAL LASALLE RUTHERFORD, knowing that he had previously been
convicted of a crime punishable by a term of imprisonment exceeding one year, did
knowingly and unlawfully possess a firearm, to wit: a Glock, Model 23, .40 caliber,
SN: RVW391 Pistol, that had been shipped and transported in interstate and foreign

commerce; in violation of Title 18 United States Code, Section 922(g)(1).
1

5
*-

Case 2:20-cr-20018-AJT-EAS ECF No.1 filed 01/15/20 PagelD.2 Page 2 of 3

FORFEITURE ALLEGATION

The allegations contained in Count One of this Indictment are hereby

incorporated by reference for the purpose of alleging forfeiture pursuant to Title 18,

United States Code, Section 924(d), together with Title 28, United States Code,

Section 2461(c).

Upon conviction of the offense alleged in Count One of this Indictment,

Defendant NEAL LASALLE RUTHERFORD shall forfeit to the United States,

pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States

Code, Section 246l(c), any firearm(s) involved in or used in the knowing

commission of the offense(s).

MATTHEW SCHNEIDER
United States Attorney

s/Eric M. Straus

Eric M. Straus

Chief, Violent & Organized Crime Unit
Assistant United States Attorney

211 W. Fort Street

Suite 2001

Detroit, MI 48226

 

Dated: January 15, 2020

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
Grand Jury Foreperson

 
Case 2:20-cr-20018-AJT-EAS ECF No.1 filed 01/15/20 PagelD.3 Page 3 of 3

Case: 2:20-cr-20018
Assigned To : Tamow, Arthur J.

— _ Referral Judge: Staffard, Elizabeth A
United States District Court Criminal Case Cow Assign. Date - 1/15/2020 ™
Eastern District of Michigan Description: INDI USA V.

RUTHERFORD (kb)
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

 

 

 

.e{ Companion Case Number:

 

Companion Case Info!

 

 

This may be a companion case based upon LCrR 57.10 (b){4}": Judge Assigned:

Ll ves No AUSA’s Initials: °25L

 

 

 

 

Case Title: USAv. Neal LaSalle Rutherford

County where offense occurred : Wayne

Check One: Felony [|Misdemeanor [lPetty
Indictment/ Information --- no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 19-mj-30665 ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

Superseding Case Information

Superseding to Case No: Judge:

 

[]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

 

Defendant name Charges Prior Complaint (if applicable)
Neal LaSalle Rutherford 18 U.S.C. § 922(g)(1) 19-mj-30665

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for

the above captioned case.
January 15, 2020 4 the

Date Eric M. Straus
Assistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, Ml 48226-3277

Phone: 313-228-9648 oo
Fax: 313-226-5464

E-Mail address: Eric.Straus@usdoj.gov

Attorney Bar #; P38266

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16

 

 
